





CITATION: R. v. Bedoyan, 2011 ONCA 134



DATE: 20110216



DOCKET: C52579



COURT OF APPEAL FOR ONTARIO



Laskin, Feldman and Armstrong JJ.A.



BETWEEN



Her Majesty the Queen



Appellant



and



Hrant Bedoyan



Respondent



Leanne Salel, for the appellant



David North, for the respondent



Heard: February 15, 2011



On appeal from the decision of the
          summary conviction appeal court dated July 30, 2010 by Justice Faye E. McWatt
          of the Superior Court of Justice, allowing the appeal from conviction entered
          on September 24, 2008 by Justice Leslie C. Pringle of the Ontario Court of
          Justice.



APPEAL BOOK ENDORSEMENT



[1]

We agree with para. 21 of the summary conviction appeal court judges
    reasons.

[2]

Accordingly, even if we were to grant leave, we dismiss the appeal.


